Citation Nr: 9923226	
Decision Date: 08/17/99    Archive Date: 08/26/99

DOCKET NO.  98-11 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for chloracne as secondary 
to exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.  From September 1968 to August 1969, he served on 
active duty in Vietnam.


This case comes before the Board of Veterans' Appeals (Board) 
by means of a November 1997 rating decision rendered by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) wherein service 
connection for chloracne was denied.  The veteran appeals 
this decision.


REMAND

The veteran has alleged that his chloracne is due to his 
exposure to herbicides while serving in the Republic of 
Vietnam, and the RO denied his claim on that basis.  However, 
the United States Court of Appeals for Veterans Claims, 
formerly the United States Court of Veterans Appeals (Court), 
has held that denial of a claim based on "presumptive" 
regulations, such as those applicable to service connection 
due to herbicide exposure, does not preclude consideration of 
that claim pursuant to the other statutes and provisions that 
provide a basis for service connection.  Combee v. Brown, 5 
Vet. App. 248 (1993).  

In the instant case, it appears as though the RO failed to 
consider the veteran's claim for service connection for 
chloracne under the statutes and regulations that pertain to 
service connection, other than those that pertain to service 
connection based on herbicide exposure.  The Board notes that 
during service the veteran was treated for acne of the back.  
Additionally, while no skin conditions were noted on his 
separation examination, he marked "yes" for skin diseases 
on his Report of Medical History, and the examining physician 
noted mild acne vulgaris.  The Board is of the opinion that a 
VA examination would be probative to determine whether his 
inservice back acne is etiologically related to his current 
chloracne.  

This case is accordingly REMANDED for the following:

1. The veteran should be afforded a VA 
skin examination to determine whether his 
current skin condition is etiologically 
related to his inservice acne. 

The claims folder should be made 
available to the examiner for review 
before the examination.  The examiner 
should note any current skin disability 
shown on objective examination.  If any 
skin disabilities are shown, the examiner 
should then offer an opinion as to the 
etiology of such condition, to include 
but not necessarily limited to whether or 
not it is as likely as not due to his 
active duty service, and/or whether it is 
etiologically related to the acne noted 
in service.  

2.  After completing the above, the RO 
should review the claims folder and 
ensure that all of the development action 
has been conducted and completed in full.  
Specific attention is directed to the 
examination report(s).  The Court has 
held that, if the requested examination 
does not include adequate responses to 
the specific opinions requested, the 
report must be returned for corrective 
action.  38 C.F.R. § 4.2 (1998) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
Green v. Derwinski, 1 Vet.App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet.App. 
461, 464 (1992); Ardison v. Brown, 6 
Vet.App. 405, 407 (1994).

3.  The RO should then review the issue 
on appeal.  If the decision remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the applicable period of time 
within which to respond.  Thereafter, 
subject to current appellate procedures, 
the case should be returned to the Board.


4.  The RO should advise the veteran that 
he has the right to submit additional 
evidence and argument on the matter or 
matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action until he is so informed.  The 
purposes of this REMAND are to obtain additional medical 
evidence and to ensure compliance with due process 
considerations.  No inferences as to the ultimate disposition 
of this claim, to include whether this claim is well 
grounded, should be made.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for 

Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).












